Citation Nr: 0001843	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-35 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to retroactive dependency and indemnity 
compensation (DIC) benefits for a dependent child.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran retired in April 1972 after more than 20 years of 
active service.  He died in December 1984, and in January 
1985 his death was deemed service-connected.  At the time of 
his death he was married, and had a stepson aged 17 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a June 16, 1999, Order of the United 
States Court of Appeals for Veterans Claims (Court) in which 
the Board's June 1997 decision denying entitlement to a 
retroactive dependency and indemnity compensation (DIC) 
allowance for a dependent was vacated, and the matter was 
remanded for preparation of a decision that reflected the 
Board's consideration of all the evidence, including the 
applications by the veteran's stepson that were apparently 
intended, at least in part, to pertain to DIC benefits under 
Section 156 of Public Law 97-377, 96 Stat. 1920-22 (1982), 
the Restored Entitlement Program for Survivors (REPS).  


REMAND

The Board notes that in February and March 1988 the RO 
received Department of Veterans Affairs (VA) Forms 21-8924, 
Application for Benefits under the Provisions of Section 156, 
Public Law 97-377 (REPS claim), signed by the veteran's 
stepson as the claimant.  The claims folder contains a VA 
document entitled "Memorandum" signed by an adjudicator and 
an authorizer, dated April 19, 


1988.  That document identifies the issue as establishment of 
service-connected death or entitlement to REPS benefits, and 
reports a decision that the veteran's service-connected 
conditions were established as a factor in the cause of death 
in a January 1985 rating decision.  The claims folder 
contains no copies of correspondence prepared or additional 
action taken by VA in regard to the veteran's stepson's REPS 
claim.  There are, however, notations on the front of the VA 
Form 21-8924 received in March 1988 as follows:  "EP 291", 
with a date of April 19, 1988; and "EP 400" or possibly 
"EP 402", with a date of June 22, 1988.  The record before 
the Board consists only of the one volume "XC" claims 
folder, and from it the Board cannot discern what action was 
taken in response to the veteran's stepson's REPS claim in 
response to the VA Forms 21-8924 he submitted in 1988. 

Accordingly, this matter is REMANDED for the following 
action:  

1.  The appropriate VA Regional Office 
(RO) should associate with the claims 
folder documentation, including but not 
limited to any REPS folders prepared 
regarding this matter, of the action 
taken with regard to the 1988 claims of 
entitlement to REPS benefits.  If there 
is a separate file regarding benefits 
pursuant to Chapter 35 of title 38, 
Survivors' and Dependents' Educational 
Assistance, those documents should be 
associated with the claims folder as 
well.

2.  Upon completion of any additional 
action deemed appropriate by the VARO, 
this matter should be readjudicated and 
returned to the Board for further 
appellate consideration, if necessary.  
The significance of the February and 
March 1988 applications for REPS benefits 
upon the appellant's claim should be 
addressed.  If the claim remains denied, 
an appropriate supplemental statement of 
the case should be prepared.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This remanded matter must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



